COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Alston and Senior Judge Willis


CITY OF FREDERICKSBURG AND
 VML INSURANCE PROGRAMS
                                                                      MEMORANDUM OPINION *
v.     Record No. 0833-12-2                                                PER CURIAM
                                                                        SEPTEMBER 4, 2012
JUANNA GRIJALVA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ralph L. Whitt. Jr.; Whitt & Del Bueno, PC, on brief), for
                 appellants.

                 (Leila H. Kilgore; Kilgore & Smith, on brief), for appellee.


       The City of Fredericksburg and VML Insurance Programs (collectively appellants)

appeal a decision of the Workers’ Compensation Commission (the commission) awarding

temporary total disability benefits to Juanna Grijalva, beginning July 27, 2011 to the present and

continuing. On appeal, appellants argue the commission erred in: (1) finding Grijalva

reasonably marketed her residual work capacity; and (2) holding that the determination as to

whether Grijalva conducted a good faith job search was “best based on the deputy

commissioner’s observations” of her demeanor and credibility regarding her marketing efforts

rather than basing its findings on whether Grijalva satisfied the commission’s marketing

guidelines and the analysis set forth in National Linen Serv. v. McGuinn, 8 Va. App. 267, 380

S.E.2d 31 (1989). 1 We have reviewed the record and the commission’s opinion and find that this


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          We note that in its opinion, the commission cited to National Linen and listed a number
of the factors addressed in that case in determining whether a claimant has made a reasonable
effort to market his residual capacity. See id. at 272, 380 S.E.2d at 34-35.
appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Grijalva v. City of Fredericksburg, VWC File No. VA00000246998

(Apr. 10, 2012). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-